Citation Nr: 1104705	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for ulcerated left nasal 
septum.  

2.  Entitlement to service connection for hearing loss 
disability.  

3.  Entitlement to a compensable disability evaluation for otitis 
media and otitis externa, left ear. 

4.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for a low back 
disorder. 

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1990 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Jackson, 
Mississippi.  Thereafter, the Atlanta, Georgia, RO assumed 
jurisdiction.  

In September 2006, the Veteran appeared at a hearing before a 
local hearing officer at the RO.  A transcript of the hearing is 
of record.  

In February 2010, the Board remanded this matter for the 
scheduling of a Travel Board hearing.

In July 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is of record.  

The issue of service connection for bilateral hearing loss 
disability, along with the newly reopened claim of service 
connection for a low back disorder, and the claim for an 
increased disability evaluation for otitis media and otitis 
externa, left ear, are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.  

The Board notes that at the time of the July 2010 hearing, 
the Veteran and his representative requested that service 
connection be granted for tinnitus.  The Board notes that 
this issue is not properly before it, and it is referred 
to the RO for appropriate action.  In this regard, the 
Board notes that the May 2010 VA examiner indicated that 
the Veteran's tinnitus was more likely than not due to his 
military noise exposure.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his 
chronic ulcerated left nasal septum is of service origin.  

2.  The RO denied service connection for a low back disorder in 
September 1996.  The Veteran was notified of this decision that 
same month and did not properly perfect his appeal.

3.  Evidence received since the denial of service connection for 
a low back disorder in September 1996 raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A chronic ulcerated left nasal septum was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010) ; 38 C.F.R. 
§ 3.303 (2010).

2.  The RO's September 1996 rating determination denying service 
connection for a low back disorder became final.  38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a low back disorder has 
been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  In view of the fully favorable 
decisions contained herein, no discussion of VA's duty to notify 
or assist is necessary at this time.

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Ulcerated Left Nasal Septum

The Veteran maintains that his current ulcerated left nasal 
septum had its onset and is related to his period of service.  

Although the Veteran's service treatment records do not contain 
any findings of an ulcerated nasal septum, the Board does note 
that in treatment records associated with claims folder in 
September 2009, the Veteran was found to have an ulcerated nasal 
septum in July 1996, within several weeks following his release 
from service.  In a treatment record dated July 19, 1996, the 
Veteran was noted to have had a left nasal septum ulcer for 
approximately six months.  Physical examination revealed an ulcer 
on the left side.  In a July 29, 1996, treatment record from 
Otolaryngology Associates, the Veteran was noted to have an 
anterior nasal septal ulceration.  At the time of an October 1996 
outpatient visit, the Veteran was again found to have an 
inflammatory nasal septal ulcer.  

At the time of a September 2005 VA examination, the Veteran was 
noted to have a chronic ulceration of the septum on the left side 
with some crusting and some scattered old blood.  

In a June 2006 treatment report, the Veteran was found to have a 
nasal ulceration of the left nasal septum with intermittent 
epistaxis.

In conjunction with his claim for service connection, the Veteran 
was afforded a VA examination in April 2007.  The Veteran 
reported that he frequently experienced recurrent episodes of 
nasal bleeding.  These were all as a result of a chronically 
ulcerated area of the left anterior nasal septum.  The Veteran 
reported that although he had undergone multiple treatment 
modalities for trying to heal this ulceration, none had been 
successful.  

Physical examination of the nose revealed no external 
abnormalities.  Internally, there was a chronic ulcerated area of 
approximately 8 mm over the left anterior septum.  The examiner 
noted that the Veteran had a chronic ulceration of the nasal 
septum.  He stated that he could not make any statement regarding 
the cause of this ulceration based upon the history taken from 
the Veteran.  He noted that the Veteran had no history of nasal 
trauma, heavy metal exposure, or any other specific abnormalities 
which were associated with chronic nasal septal ulceration.  
Therefore, it would require speculation to state that the chronic 
ulceration of the nasal septum was due to the service-connected 
ear condition.  

In an addendum report, the examiner indicated that he had 
reviewed the records but still could not provide an opinion 
without resort to speculation.  

At the time of an October 2007 VA ear examination, the Veteran 
was noted to have a mild left-sided anterior septal irritation.  

At his July 2010 hearing, the Veteran indicated that his was 
found to have an ulcerated nasal septum in service or in close 
proximity thereto.  He noted having had the ulcerated septum on a 
continuous basis since that time.  The Veteran stated that there 
had been no surgical interventions performed.  

For the Veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for benefits to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  While the 
evidence does not overwhelmingly support the grant of service 
connection for an ulcerated nasal septum, it cannot be stated 
that the preponderance of the evidence is against the claim.

The Veteran has been diagnosed as having a chronic ulcerated left 
nasal septum throughout the course of his appeal, including 
within 18 days of his release from service.  The Board further 
notes that at that time it was indicated that this condition had 
been occurring for approximately the past six months.  Moreover, 
the Veteran has testified as to having had the chronic ulcerated 
nasal septum on a continuous basis since his period of service.  
While the October 2007 VA examiner indicated that he could not 
render an opinion as to the etiology of the Veteran's ulcerated 
nasal septum, he did not have the benefit of the treatment 
records added to the claims folder in September 2009, which 
showed the Veteran as having been diagnosed with a chronic 
ulcerated nasal septum within 18 days of service separation, 
along with the notation that the condition had existed for six 
months, placing the onset during the Veteran's period of active 
service.

The Board has no reason to doubt the Veteran's testimony, which 
is supported by the medical evidence of record.  The Veteran's 
testimony and the medical evidence of record establish that the 
Veteran's left nasal septum was manifested during service and has 
continued since that time.  As such, the evidence as to whether 
the Veteran's current chronic ulcerated left nasal septum is 
related to his period of active service is at least in equipoise.  
Therefore, reasonable doubt must be resolved in favor of the 
Veteran.  As such, service connection is warranted for a chronic 
ulcerated left nasal septum.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Low Back

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received, the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new and 
material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence 
on an element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In September 1996, the RO denied service connection for a low 
back disorder on the basis that the claim was not well grounded.  
The RO noted that the service medical records were negative for a 
diagnosis of any low back pathology.  The RO observed that it was 
indicated after his second knee operation that there were 
problems with his gait, and he reported hearing a clicking sound 
occasionally when walking.  The RO observed that X-rays in 
service did show the evidence of a congenital defect, spina 
bifida.  The RO indicated that on VA examination performed in 
August 1996, the Veteran stood with the suggestion of a slight 
pelvic tilt and prominence to the right paravertebral muscles.  
He was able to flex to 80 degrees, extend to 15 degrees, bend to 
40 degrees both ways, and rotate to 40 degrees.  As the Veteran 
lay prone, there was a suggestion of tenderness over the lower 
lumbar region, but palpation was not remarkable, and the examiner 
could not produce radiating pain or sciatic notch tenderness.  
The left lower extremity was 1/4 inch shorter than the right.  X-
rays showed the height of the intervertebral disc spaces and 
vertebral bodies to be unremarkable.  The pedicles and transverse 
process were intact.  A mild scoliosis of the lumbar spine 
convexing to the right was seen.  

The RO indicated that there was no record of a low back pathology 
showing a chronic disability subject to service connection.  The 
RO stated it was necessary to provide evidence which demonstrated 
the existence of the claimed condition and its possible 
relationship to service.  

The Veteran filed a notice of disagreement with the denial and a 
statement of the case was issued.  The Veteran was afforded an 
additional VA examination in December 1996.  X-rays taken at the 
time of the examination revealed no abnormalities.  The examiner 
rendered a diagnosis of no objective evidence of organic 
pathology in the lumbar spine.  The examiner stated that he did 
not find any evidence of pathology in his back; therefore, he 
would not attribute anything to the previous knee injuries.  

A supplemental statement of the case was issued in March 1997 
continuing the denial on the basis that there was no record of a 
low back pathology showing a chronic disability subject to 
service connection.  The RO stated that it was necessary to 
provide evidence which demonstrated the existence of the claimed 
condition and its possible relationship to service.  The Veteran 
did not perfect his appeal by filing a substantive appeal, and 
the decision became final.  

In May 2005, the Veteran requested that his claim for service 
connection for a low back disorder be reopened.  Evidence added 
to the record subsequent to the prior denial includes additional 
VA treatment records showing evidence of degenerative disc 
disease; private treatment records; statements from the Veteran; 
and the testimony of the Veteran at his hearings.  

The Board notes that the Veteran was found to have degenerative 
disc disease in September 2005.  At the time of his September 
2006 hearing, the Veteran indicated that he began to have 
problems with his back following his inservice knee surgery.  At 
his July 2010 hearing, the Veteran testified that he had had 
problems with his back since service.  

The newly received evidence demonstrates that the Veteran now has 
degenerative disc disease.  The lack of a chronic disability was 
one of the bases for the previous denial.  The Veteran has also 
testified as to having had problems with his back since service, 
to include after his second knee surgery.  The basis for the 
previous denial on a secondary basis was that there was no low 
back pathology.  The newly added evidence relates to previously 
unestablished elements of the claim, which were not of record at 
the time of the prior denial, and provides a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  
Therefore, the Veteran's claim for service connection for a low 
back disorder is reopened.

The Board believes that additional evidentiary development is 
required as to this issue.  This will be discussed in the remand 
section below. 


ORDER

Service connection for an ulcerated left nasal septum is granted.  

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened and, to this extent, the appeal is granted.  

REMAND

As it relates to all the remaining claims, the Veteran, at the 
time of his July 2010 hearing, requested that all treatment 
records be obtained from the Sonny Montgomery VAMC located in 
Jackson, Mississippi.  He indicated that these records might be 
beneficial to his claims.  The Veteran also reported receiving 
treatment at the Columbus VAMC.  VA is deemed to have 
constructive knowledge of documents which are generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 
(1992).  If those documents predate a Board decision on appeal, 
are within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in contemplation 
of law, before the Secretary and the Board and should be included 
in the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  

As it relates to the claim of service connection for a low back 
disorder, since the matter has now been reopened, the Veteran 
should be afforded a VA examination to determine the etiology of 
any current low back disorder and its relationship, if any, to 
his period of service or to his service-connected knee disorders.  
Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  The regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a non-service-connected disability by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  The Board notes that 38 C.F.R. § 3.310 was revised, 
effective October 10, 2006.  Because the Veteran filed his 
currently appealed claim prior to the date of the 38 C.F.R. 
§ 3.310 regulation change, whichever version of 38 C.F.R. § 3.310 
that is most favorable to the Veteran should be applied in 
adjudicating the issues of service connection.

As it relates to the claim for an increased evaluation for otitis 
media and otitis externa, left ear, the Board notes that at the 
time of his July 2010 hearing, the Veteran reported worsening 
symptoms associated with these disorders.  VA is obliged to 
afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an 
opinion that his disability has worsened.  As such, an additional 
VA examination to determine the extent of any current otitis 
media and otitis externa, left ear, and residuals thereof, is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records 
of the Veteran from the Jackson and 
Columbus VAMCs from March 2008 to the 
present.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current low back disorder.  
All indicated tests and studies are to be 
performed and all findings are to be 
reported in detail.  The claims folder must 
be made available to the examiner for 
review, and the examiner must note such 
review in the report.  Following 
examination, the examiner is requested to 
indicate whether it is at least as likely 
as not (a 50 percent probability or 
greater) that any current low back 
disorder, if found, is related to the 
Veteran's period of service.  If not, is it 
at least as likely as not that the 
Veteran's service-connected knee disorders 
caused or aggravated (permanently worsened) 
any current low back disorder?  The 
examiner should provide rationales for 
these opinions.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
current severity of the Veteran's service-
connected otitis media and otitis externa 
of the left ear.  All indicated tests and 
studies should be performed, and all 
findings are to be reported in detail.  The 
examiner is asked to note all complications 
resulting from the otitis media and otitis 
externa and is also requested to report the 
presence or absence of suppuration or aural 
polyps.  

4.  After undertaking any other development 
deemed appropriate, readjudicate the 
remaining issues on appeal.  If any benefit 
sought is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


